(Por la corte, a propuesta del
Juez Asociado Señor Wolf.)
Pos cuanto, la objeción a una acusación por haberse ju-rado ante un subsecretario es tardía si se presenta el día del juicio;
Poe cuanto, un subsecretario está autorizado para tomar tales juramentos;
Por cuanto, el apelante no nos convence de que la corte abusó de su discreción al negar la solicitud del acusado pi-diendo que se abriera el juicio de nuevo para permitirle pro-bar que algunos de los testigos principales eran perjuros; tanto más cuanto que las alegadas declaraciones inconsisten-tes que se presentaron no aparecen en la transcripción;
Por cuanto, examinada toda la prueba, la corte no en-cuentra razón alguna para ir contra la apreciación d'e la misma hecha por el jurado,
Por tanto, se confirma la sentencia apelada.